EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David Meibos on July 6, 2022.

The application has been amended as follows: 
In Claim 48, ll. 27, the phrase “wherein the first retention tang and second retention tang” has been changed to --wherein the first retention tang and the second retention tang--.
In Claim 51, ll. 6, the phrase “the first fixation aperture and second fixation aperture” has been changed to --the first fixation aperture and the second fixation aperture--.
In Claim 53, ll. 2-3, the phrase “a cap with two retention tangs” has been changed to --the cap with the two retention tangs--.
In Claim 54, ll. 2, the phrase “comprises two retention tangs, each retention tang” has been changed to --comprises the two retention tangs, each of the retention tangs--.
In Claim 54, ll. 5, the phrase “the first end of each retention tang” has been changed to --the first end of each of the retention tang--.
In Claim 54, ll. 6, the phrase “each retention tang” has been changed to --each of the retention tang--.
In Claim 54, ll. 8, the phrase “the second end of each retention tang” has been changed to --the second end of each of the retention tang--.
In Claim 54, ll. 9, the phrase ‘each second end’ has been changed to --each of the second end--.
In Claim 70, ll. 7, the phrase “the first retention tang and second retention tang” has been changed to --the first retention tang and the second retention tang--.
In Claim 73, ll. 7, the phrase “the first retention tang and second retention tang” has been changed to --the first retention tang and the second retention tang--.
In Claim 76, ll. 7, the phrase “the first retention tang and second retention tang” has been changed to --the first retention tang and the second retention tang--.

Allowable Subject Matter

Claims 48, 50-58, and 68-77 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775